DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending, of which claims 1, 8, and 15 are independent claims.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for Application No. CN 202010550682.9 filed on June 16, 2020.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 07/04/2022 has been considered by the examiner.

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 1, line 15, replace “that controls” with “to control”.
Claim 3, line 9, replace “stability” with “stable”.
Claim 4, line 8, insert “and” after “tool;”.
Claim 5, line 4, insert “first” before “compensation”.
Claim 5, line 5, insert “and” after “value;”.
Claim 10, line 2, insert “the set of weights” before “determined”.
Claim 10, line 8, replace “stability” with “stable”.
Claim 11, line 7, insert “and” after “tool;”.
Claim 12, line 3, insert “first” before “compensation”.
Claim 12, line 4, insert “and” after “value;”.
Claim 17, line 9, replace “stability” with “stable”.
Claim 18, line 8, insert “and” after “tool;”.
Claim 19, line 5, insert “and” after “value;”.
Appropriate correction is respectfully requested.  

35 USC § 112(f) Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1 and 4 are interpreted under 35 U.S.C. 112(f), as reciting means for performing a specified function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Referring to independent claim 1 and claim 4, these claims recite the claim limitation “a communication unit”.  
For purposes of examination and in accord with paragraph [0019] of the Specification as published, the communication unit will be construed as a wireless communication module, a WI-FI module or a 4G/5G communication module.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

Claims 2, 3, 9, 10, 16, and 17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites, “wherein the plurality of instructions further cause the processor to: acquire the contour parameter set and a compensation value set of the cutting tool corresponding to the contour parameter set; combine the contour parameter set with the compensation value set to form time sequences of compensation values of the cutting tool; divide the time sequences of compensation values to form metadata; determine a set of weights according to the metadata; and adjust the time sequences of compensation values according to the set of weights to form the calculation model.”  
However, it is unclear how once the time sequences are formed, they are divided, set of weights are determined, and then the time sequences are adjusted with some compensation values according to the set of weights that were determined from the time sequences themselves.  The functions are not clear for a person of ordinary skill in the art to appreciate and understand the intended scope of claim 2.  Appropriate correction through claim amendment is respectfully requested.  For purposes of examination, the features of claim 2 will be construed as “when determining a set of weightings according to the metadata, the establishing module 105 determines a change of magnitude values according to the metadata, and the change in magnitude values is used to smoothly process the time sequences of compensation values of the cutting tool. The establishing module 105 marks the change in magnitude values to form marker values, generates trend indicators of the time sequences of compensation values according to the marker values, acquires a result when the trend indicators are stable, generates a cutting tool compensation initial model according to the trend indicators and the result, and generates the set of weightings according to the cutting tool compensation initial model”, as described in Paragraph [0029] of the published specification.   In view of the dependency to claim 2, claim 3 is also found indefinite.
Regarding claims 9 and 10, these claims recite similar recitations as claims 2 and 3, respectively.  Therefore, claims 9 and 10 are rejected based on the same rationale as that presented for claims 2 and 3.
Regarding claims 16 and 17, these claims recite similar recitations as claims 2 and 3, respectively.  Therefore, claims 16 and 17 are rejected based on the same rationale as that presented for claims 2 and 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 8, 11, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pettersson et al. (US Patent Publication No. 2016/0202691 A1) (“Pettersson”).  
Regarding claim 1, Pettersson teaches:
A device for controlling cutting tool in a machine, comprising: Pettersson: Paragraph [0054] (“In a further embodiment, the processing means comprises at least one tool providing a 3D printing, drilling, turning, milling, cutting, honing, sanding, grinding, polishing, pressing, rolling, bending and/or welding functionality.”)
a communication unit configured to receive first contour parameters of workpieces from a first measuring machine; Pettersson: Paragraph [0083] (“Properties of sample objects are measured in the measurement facility 4, and deviation data 34 is generated based on the determined deviations from the nominal data 30. This deviation data 34 is then provided to an error compensation unit 6. Based on the deviation data 34 and on the nominal data 30—and optionally on information about the properties of the production facility 1—an adapted production model 36 is generated by an algorithm of the error compensation unit 6 based on the production model. This adapted production model 36, which is adapted to compensate the measured deviations, is provided to the production control unit 11.”) [The properties of the objects being measured reads on “first contour parameters of workpieces”. The error compensation unit reads on “a communication unit”.]
a processor connected to the communication unit; and Pettersson: Paragraph [0083] [As described above.][The production control unit reads on “a processor”.]
a non-transitory storage medium coupled to the processor and configured to store a plurality of instructions, the instructions causing the processor to: Pettersson: Claim 20 (“A non-transitory computer program product comprising program code which is stored on a machine-readable medium having computer-executable instructions for performing the step of automatically creating an adapted production model based on the nominal property data and on the deviation data ....”)
input the first contour parameters into a calculation model that is configured to output first compensation values of the cutting tool, Pettersson: Paragraph [0083] [As described above.] Pettersson: Claim 8 (“…selecting the at least one adapted sample object from a plurality of objects that have been produced in the production assembly according to the adapted production model, and/or measuring in a measurement facility properties of at least one adapted sample object that has been produced in the production assembly according to the adapted production model, wherein the selecting and/or measuring are subject to a statistical process control step comprising monitoring the measurement results, and comprising analyzing the measurement results with respect to changes over time,…”) [As shown in FIG. 8, the adapted production model receiving the measurements of the sample objects measured through the deviation data and the nominal data reads on “input the first contour parameters into a calculation model”.  The adapted production model providing the compensation of the measured deviations reads on “output first compensation values”.]
the calculation model being a time sequences model established according to a contour parameter set of the workpieces, and the contour parameter set comprising at least one historical contour parameter of the workpieces, and Pettersson: Paragraph [0083] and Claim 8 [As described above.] Pettersson: Paragraph [0113] (“According to this embodiment, the manufacturing process comprises a statistical process control step to optimize the efficiency of the quality control step by minimizing the time and effort needed to perform the measurement step. This comprises monitoring the measurement results and analysing them with respect to changes over time.”) Pettersson: Paragraph [0122] (“At the initial state, a geometrical calibration model and/or a stiffness calibration model of the production facility 1′ are provided to the error predicting means 15. This means that the errors of the production facility 1′ are known, e. g. the pitch, yaw and roll errors of a tool of the production facility 1′, and can thus directly be compensated by an adapted production model 36 even before producing the first sample part… As shown here, the production facility 1′ optionally comprises an internal measurement means 14 which is adapted for measuring properties of at least a part of the production facility 1′, e. g. certain tools. The provided production facility model is then based on values of the properties measured by the internal measurement means 14.”)  [The adapted production model with respect to changes over time reads on “a time sequences model”.  At the initial state, the measurement results reads on “at least one historical contour parameter of the workpieces”.]
the calculation model being stored in the non-transitory storage medium; Pettersson: Claim 20 and Paragraph [0083] [As described above.] Pettersson: Paragraph [0082] (“FIG. 2 illustrates an example system for controlling a production process of an object 3 according to the invention.”) [The adapted production model of the expensive production assembly performed at the production control unit 11 reads on “the calculation model being stored in the non-transitory storage medium”.]
determine that the first compensation values of the cutting tool are smaller than or equal to a preset value a preset value; and Pettersson: Paragraph [0085] (“In another example, it is the position of the drilled hole that is not correct; e. g. the measured value of the X coordinate is too small compared to the nominal data 30.”) Pettersson: Paragraph [0086] (“In another example, it is the position of the drilled hole that is not correct; e. g. the measured value of the X coordinate is too small compared to the nominal data 30. Thus, in the adapted production model 36 the position of the drilled hole might be amended with respect to the nominal data 30, e. g. increasing the value of the X coordinate, in order to obtain a drilled hole at the desired position when producing an adapted object according to the adapted production model 36.”) [The nominal data reads on “a preset value”.  The measured value being too small compared to the nominal data reads on “smaller than or equal to a preset value”.]
send the first compensation values of the cutting tool by the communication unit to the machine that controls the cutting tool. Pettersson: Paragraph [0085] (“Thus, in the adapted production model 36 the position of the drilled hole might be amended with respect to the nominal data 30, e. g. increasing the value of the X coordinate, in order to obtain a drilled hole at the desired position when producing an adapted object according to the adapted production model 36.”) Pettersson: Paragraph [0086] [As described above.] [Increasing the value of the X coordinate reads on “send the first compensation values”.]
Regarding claim 4, Pettersson teaches all the claimed features of claim 1, from which claim 4 depends. Pettersson further teaches:
The device for controlling cutting tool according to claim 1, wherein the plurality of instructions further cause the processor to: 
in response that the first compensation values of the cutting tool are greater than the preset value, receive second contour parameters of the cutting tool sent by a second measuring machine, Pettersson: Paragraphs [0085] and [0086] [As described in claim 1.] Pettersson: Paragraph [0096] (“A number of samples are selected 130 from the number of produced objects. Certain properties of the selected samples are measured 140 in a measurement facility, and the measured values are compared 150 with set values of the provided model or nominal data. Then, it is checked 160 whether the measured properties deviate from those of the nominal data more than a pre-defined threshold… If the samples are not OK, i.e. if thresholds are exceeded for at least one measured value, according to the invention, for compensating the production errors, an adapted production model is created 170 and provided to the production assembly in order to produce adapted objects according to this adapted model. The adapted model does not provide nominal values of the properties that did not meet the defined thresholds. Instead, it is the purpose of the adapted model to provide false values for these properties in order to compensate errors of the production facility. Optionally, also the future selection 130 of samples can be influenced by the adapted model, as well as the measurement 140 of the samples (illustrated by the dashed arrows).”) Pettersson: Paragraph [0109] (“Optionally, the error compensation values are defined not only in dependence of the measured deviations but additionally in dependence of relevant information about the production facility 1 (information flow represented by the dashed arrow).” Which reads on “sent by a second measuring machine”.) Pettersson: Paragraph [0111] (“The adapted production model 36 of FIG. 6 is used for producing adapted parts 3′, samples of which are again measured in the measurement facility 4. In the quality control step, the measured values are compared with values of corresponding properties of the nominal data 30. If the measured values meet the predefined thresholds, the first adaptation of the production model was successful and the production process can continue. If the predefined thresholds are still not met, based on the determined deviations, the nominal data 30 and the adapted production model 36, a further adapted production model 36′ is created.”) [The measured properties deviating from the nominal data more than the pre-defined threshold reads on “in response that the first compensation values of the cutting tool are greater than the preset value”.  The further adapted production model 36’ to compensate errors reads on “receive second contour parameters”.] 
an accuracy of the second contour parameters of the cutting tool being greater than an accuracy of the first contour parameters; Pettersson: Paragraphs [0096] and [0111] [As described above.] Pettersson: Paragraph [0116] (“Optionally, the measurement program of the measurement facility 4 can be adapted based on the changes between the nominal data 30 or the initial production data 31 and the adapted model 36. As described above, the measurement facility 4 is used to measure all the parameters (geometrical and others) of a produced part which are critical to identify the part as a “good part” or not. All these parameters are defined in a measurement program, which furthermore defines the frequency of each measurement, i.e. how many parts out of a production lot have to be measured and which selection strategy is used (every part, random samples or every 10th part etc.), the accuracy of each measurement, the measurement procedure (e. g. taking a mean value out of x single measurements) etc. For the definition of the measurement program, information from the nominal data is used about which dimensions and/or other properties are critical for the quality of the produced parts. The defined measurement program can then be adapted and thus optimized according to the adapted production model during the production process.”) [The optimizing according to the further adapted production model during the production process from the adapted production model of the nominal data reads on “an accuracy of the second contour parameters of the cutting tool being greater than an accuracy of the first contour parameters”.]
input the second contour parameters into the calculation model that is configured to output second compensation values of the cutting tool;  Pettersson: Paragraphs [0096] and [0111] [As described above.] Pettersson: Claim 8 (“…selecting the at least one adapted sample object from a plurality of objects that have been produced in the production assembly according to the adapted production model, and/or measuring in a measurement facility properties of at least one adapted sample object that has been produced in the production assembly according to the adapted production model, wherein the selecting and/or measuring are subject to a statistical process control step comprising monitoring the measurement results, and comprising analyzing the measurement results with respect to changes over time,…”) [As shown in FIG. 8, the adapted production model receiving the measurements of the sample objects measured through the deviation data and the nominal data reads on “input the first contour parameters into a calculation model”.  The further adapted production model providing the compensation of the measured deviations reads on “output second compensation values”.]
send the second compensation values of the cutting tool by the communication unit to the machine to make the machine compensate the cutting tool of the machine according to the second compensation values of the cutting tool. Pettersson: Paragraphs [0096] and [0111] [As described above.] Pettersson: Paragraph [0101] and FIG. 7 (“The production control unit 11 interprets the production model 31 into steering commands (e. g. CAM data) for the production facility 1. According to these steering commands, the production facility 1 produces a number of objects 3 as output. Before shipping or further processing of the output, samples of the output (i.e. at least one sample object) are measured in a measurement facility 4.”) [As shown in FIG. 7, the further adapted production model 36’ to compensate errors transmitted to the production control unit to produce object reads on “send the second compensation values of the cutting tool by the communication unit to the machine”.]
Regarding claims 8 and 11, these claims recite similar limitations as corresponding claims 1 and 4 and are rejected using the same teachings and rationale.
Regarding independent claim 15, Pettersson teaches:
A non-transitory storage medium having stored thereon instructions that, when executed by at least one processor of a device for controlling cutting tool, cause the least one processor to execute instructions of a method for controlling cutting tool, the method comprising: Pettersson: Claim 20 (“A non-transitory computer program product comprising program code which is stored on a machine-readable medium having computer-executable instructions for performing ...”)
The remaining features of claim 15 recite similar limitations as claim 1 and is rejected using the same teachings and rationale.
Regarding claim 18, this claim recites similar limitations as corresponding claim 4 and is rejected using the same teachings and rationale.
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pettersson, in view of Liu (CN 111090688 A) (“Liu”).
Regarding claim 2, Pettersson teaches all the claimed features of claim 1, from which claim 2 depends. Pettersson does not expressly teach the features of claim 2.  However, Liu describes a smoothing processing method and a smoothing processing device for time series data. Liu teaches:
The device for controlling cutting tool according to claim 1, wherein the plurality of instructions further cause the processor to: 
acquire the contour parameter set and a compensation value set of the cutting tool corresponding to the contour parameter set; combine the contour parameter set with the compensation value set to form time sequences of compensation values of the cutting tool; divide the time sequences of compensation values to form metadata; determine a set of weights according to the metadata; and adjust the time sequences of compensation values according to the set of weights to form the calculation model. Liu: Abstract (“The application relates to a smoothing processing method and a smoothing processing device for time series data, wherein the method comprises the following steps: acquiring target time sequence data and an associated data sequence corresponding to the target time sequence data, wherein the associated data sequence comprises the target time sequence data and associated data having a time sequence relation with the target time sequence data; determining a smoothing weight corresponding to each data in the associated data sequence, wherein the smoothing weight is used for indicating the difference degree between each data and the target time sequence data and the correlation degree of the distance between each data and the target time sequence data to the target time sequence data; and determining smooth data corresponding to the target time sequence data according to the smooth weight and the target time sequence data. The method and the device solve the technical problem that the accuracy of the time sequence data is low.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Pettersson and Liu before them, to perform the acquiring, the combining, the dividing, the determining, and the adjusting of the time sequences as taught in Liu because the references are in the same field of endeavor as the claimed invention.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the accuracy of the time sequence data is realized, and the technical problem of low accuracy of the time sequence data is solved. Liu Page 7, eleventh paragraph.
Regarding claim 9, this claim recites similar limitations as corresponding claim 2 and is rejected using the same teachings and rationale.
Regarding claim 16, this claim recites similar limitations as corresponding claim 2 and is rejected using the same teachings and rationale.

Claims 5, 6, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pettersson, in view of Barkman et al. (US Patent No. 5,387,061 A) (“Barkman”).
Regarding claim 5, Pettersson teaches all the claimed features of claim 1, from which claim 5 depends. Pettersson does not expressly teach the features of claim 5.  However, Barkman describes a compensation system for a computer-controlled machining apparatus having a controller and including a cutting tool and a workpiece holder. Barkman teaches:
The device for controlling cutting tool according to claim 1, wherein the plurality of instructions further cause the processor to: 
in response that the first compensation values of the cutting tool are greater than the preset value, calculate a difference between the compensation values of the cutting tool and the preset value;  Barkman: Column 8, lines 12-40 (“The controller database 58 (FIG.7) has been preprogrammed with information relating to the contour of the surface 23 of the workpiece 22 which the workpiece surface 23 is presumed to possess at preselected stages of the machining operation, and the controller 56 includes a comparison circuit 106 for comparing the actual contour of the workpiece surface 23 to the presumed contour. Upon a determination by the comparison circuit 106 that a variance exists between the actual and assumed contour, appropriate signals are forwarded to the servomotors 42, 46, 54, by way of an adjustment circuit 96, so that subsequent passes of the cutting tool 24 (FIG. 1) across the workpiece surface 23 compensate for the determined variance. Therefore, to utilize the compensation system 21 with the probe 102 for obtaining information relating to the actual contour of the workpiece surface 23, the machine operation is halted at a preselected stage, the toolholder 28 is replaced by the toolholder 28c, and the toolholder 28c is moved across the workpiece surface 23 so that the tip 104 of the noncontact capacitance probe 102 sweeps across the workpiece surface 23. If, after comparing the information gathered by way of the probe 102 regarding the actual contour of the workpiece 22 with the information relating to the expected contour of the workpiece 22 at the preselected stage, the controller 56 determines that a variance exists, the preprogrammed path of the movement of the cutting tool 24 relative to the toolholder 28 is altered ...”) Barkman: Column 9, lines 28-43(“As an alternative to the aforedescribed scheme for altering the temperature of the coolant 60, it may be preferred that the database 58 of the controller 56 be provided with an acceptable range of temperatures within which the coolant temperature may fall without requiring that the system be halted. In this alternative example, the comparison circuit 86 is adapted to compare, at preselected stages, the actual temperature of the coolant 60 to the acceptable and broader ranges of workpiece temperatures. If the actual coolant temperature is determined to fall within the acceptable range, no action is taken to halt the process. If, on the other hand, the coolant temperature is determined to fall within the broader range of temperatures but outside of the acceptable range, the controller sends an alarm signal to the user.”) Barkman: Column 9, line 67 to Column 10, line 2 (“… the principles of the invention may be applied to make alternative measurements or checks of the workpiece 22 or of the cutting tool 24”) [A lower value of the acceptable range reads on “the preset value”.  The determining of whether the contour measurements or the coolant temperature fall inside or outside acceptable range reads on “calculate a difference between the compensation values of the cutting tool and the preset value”.]
in response that the difference is greater than a preset difference, generate a first abnormal level and generate a stopping instruction according to the first abnormal level. Barkman: Column 8, lines 12-40 and Column 9, lines 28-43 [As described above.] [Sending an alarm signal to the user when falling outside the range to halt the machine operation reads on “generate a first abnormal level and generate a stopping instruction according to the first abnormal level”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Pettersson and Barkman before them, in response that the first compensation values of the cutting tool are greater than the preset value, calculate a difference between the compensation values of the cutting tool and the preset value; in response that the difference is greater than a preset difference, generate a first abnormal level and generate a stopping instruction according to the first abnormal level, as taught in Barkman because the references are in the same field of endeavor as the claimed invention.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve altering the machining operation at a preselected stage to take into account an actual condition at that stage. Barkman Column 2, lines 3-7.
Regarding claim 6, Pettersson and Barkman teach all the claimed features of claim 5, from which claim 6 depends. Barkman further teaches:
The device for controlling cutting tool according to claim 5, wherein the plurality of instructions further cause the processor to: 
in response that the difference is smaller than or equal to the preset difference, generate a second abnormal level and generate a prompting instruction according to the second abnormal level. Barkman: Column 8, lines 12-40 and Column 9, lines 28-43 [As described in claim 5.] Barkman: Column 5, line 5 to Column 6, line 2 (“It may be desired that the accuracy of the position of the face 64 of the workpiece 22 be checked at several stages during the machining operation. Such stages may include the outset of the machining operation (i.e., before the cutting tool 24 makes any passes across the workpiece surface 23) and at a stage immediately prior to the finishing passes of the tool 24 across the workpiece surface 23. Accordingly, the controller 56 is preprogrammed to interrupt the cutting of the workpiece 22 at such stages and initiate the operation of the compensation system so that compensation may be made to the path of the cutting tool 24 in response to the difference determined to exist between the actual position and assumed position of the workpiece face 64.”) [If the actual coolant temperature is determined to fall within the acceptable range, no action is taken to halt the process reads on “in response that the difference is smaller than or equal to the preset difference, generate a second abnormal level”.  The controller interrupting of the cutting to initiate compensation reads on “generate a prompting instruction”.]
The motivation to combine Pettersson and Barkman as described in claim 5 is incorporated herein.
Regarding claims 12 and 13, these claims recite similar limitations as corresponding claims 5 and 6 and are rejected using the same teachings and rationale.
Regarding claims 19 and 20, these claims recite similar limitations as corresponding claims 5 and 6 and are rejected using the same teachings and rationale.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pettersson, in view of US Patent Publication No. 2014/0324743 A1 to Lakshminarayan et al. (“Lakshminarayan”).
Regarding claim 7, Pettersson teaches all the claimed features of claim 1, from which claim 7 depends. Pettersson does not expressly teach the features of claim 7.  However, Lakshminarayan describes an autoregressive model for time-series data. Lakshminarayan teaches:
The device for controlling cutting tool according to claim 1, wherein the calculation model comprises an Autoregressive Integrated Moving Average model. Lakshminarayan: Abstract (“A technique includes fitting an autoregressive integrated moving average (ARIMA) model to time-series data. The technique further includes the computation of autoregression coefficients from the ARIMA model applied to the time-series data. The autoregression coefficients may be usable for data classification purposes.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Pettersson and Lakshminarayan before them, for the calculation model to comprise an Autoregressive Integrated Moving Average model, as taught in Lakshminarayan because the references are in the same field of endeavor as the claimed invention.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve many systems that are instrumented with various types of sensors. Such sensors provide signals that can be analyzed to detect problems with the operation of the system. Detection of, and response to, an erroneous condition may help avoid a serious problem. Lakshminarayan Paragraph [0001]
Regarding claim 14, this claim recites similar limitations as corresponding claim 7 and is rejected using the same teachings and rationale.
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 8,103,376 B2 to Wang describes a 2-D contour measurement method, as shown in FIG. 12. First, as shown at step 1210, a cutting tool of a computer numerical control (CNC) machine cuts an object according to a numerical control code. The next is illustrated as step 1220 and step 1230, a graphics retrieving apparatus is employed to retrieve an image of an object, and a contour detecting method is employed to generate an object contour in the image according to the image. Besides, as shown at step 1240, a theoretical contour is generated according to the numerical control code. Next, as shown at step 1250, the object contour and the theoretical contour are overlapped in the same coordinate system. And then as shown at steps 1260 and 1270, a plurality of theoretical cutting points of the theoretical contour in the coordinate system is defined, and also a plurality of the real cutting points of the object in the coordinate system is defined. Next, as shown at step 1280, the matched real cutting point of each of the theoretical cutting points is found according to each of the theoretical points. At last, as shown at step 1290, a manufacturing error responding to each of the theoretical cutting points is found out respectively according to each of the theoretical cutting points and each of the real cutting points.
US Patent Publication No. 2021/0078126 A1 to Steinkopf describes a method for correcting tool parameters of a machine tool for machining workpieces includes recording measurement values of measured characteristics as actual values of at least one workpiece machined with the machine tool. The measurement values are compared with the default set values of the workpiece. The measurement values of at least two measured characteristics are recorded from at least two parameters of at least one measured characteristic and/or from at least one measured characteristic and from at least one parameter. An average for a tool correction value is calculated from the measurement values and the corresponding set values, with which a correction of the machine tool is performed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA M. CHOI/Patent Examiner, Art Unit 2117